Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
	Cancel claims 18 – 23.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 – 23 directed to an invention non-elected without traverse.  Accordingly, claims 18 – 23 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 was filed after the mailing date of the Notice of Allowance on March 4, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1 – 5, 7 – 9, 11 – 14, 16, 17 and 24 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art submitted with the IDS filed on June 9, 2021 and finds that the claims are allowed for the following reasons:
Regarding independent claim 1, the claim recites, inter alia, that the sensing component is disposed directly on the internal surface of the cover and the conductive shield layer is spaced apart from the sensing component. These limitations, in combination with the remaining limitations of claim 1, are not anticipated or rendered obvious by the prior art.

Regarding independent claim 14, the claim recites, inter alia, that the sensing component is mounted directly to the polymeric cover. This limitation, in combination with the remaining limitations of claim 14, is not anticipated or rendered obvious by the prior art.

Claims 2 – 5, 7 – 9, 11 – 13, 16, 17 and 24 – 28 depend from claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        July 14, 2021